IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 13-333V
                                          Filed: June 10, 2014
                                         (Not To Be Published)

****************************
DANIELLA CASTILLO and           *
DANIEL RUIZ, on behalf of D.R., *
                                *
                 Petitioners,   *                           Attorney Fees and Costs
                                *
           v.                   *
                                *
SECRETARY OF HEALTH AND         *
HUMAN SERVICES                  *
                                *
                 Respondent.    *
****************************

Lawrence Disparti, Esq., Disparti Law Group PA, Holiday, FL, for petitioner.
Lynn Ricciardella, Esq., U.S. Department of Justice, Washington, DC for respondent.


                        DECISION ON ATTORNEY FEES AND COSTS1

Vowell, Chief Special Master:

         In this case under the National Vaccine Injury Compensation Program,2 I issued
a decision dismissing the petition on January 10, 2014. On May 29, 2014, petitioners
filed a motion for attorney fees and costs. Accompanying their motion, was a General
Order #9 statement in which their counsel conveyed that they incurred no personal
litigation costs. Respondent has informally indicated to my chambers that she has no
objection to the total amount of fees and costs requested by petitioners in their motion.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
  The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).
       I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate. Accordingly, I hereby award the total $3,197.063 in the
form of a check payable jointly to petitioners and petitioners’ counsel of record
for petitioners’ attorney fees and costs.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                         s/ Denise K. Vowell
                                         Denise K. Vowell
                                         Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).



                                                     2